In re Daniel Udoka a/k/a William Mur-dock, applying for remedial writs. Parishes of Avoyelles, Calcasieu and Terrebonne.
Granted and transferred. This application is granted for the limited purpose of transfer to the courts of appeal for consideration. The bond reduction matter relative to the charge in Terrebonne Parish is transferred to the First Circuit, Court of Appeal. The bond reduction matters relative to charges in Avoyelles Parish and Cal-casieu Parish are transferred to the Third Circuit, Court of Appeal.